5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         1 Splintering
                                                                                                                             of 26 the Movement

        TRENDING: Government Announces Plans To Spray Seattle With ‘GMO B...

                                                                        SEARCH              




                          PRODUCTS               HEALTH               ENVIRONMENT                  RECIPES            POLITICS


                          NEWSLETTER                ABOUT            CONTACT
          S                                                                                  SHOP
        hop




                                                          Get Erin's Book Free
                                                          Sign up for Updates!
                                                                             Email *

                                                                                                                                                         

                                                                      Subscribe

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   1/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         2 Splintering
                                                                                                                             of 26 the Movement




                                                                                                                              SIGN UP NOW


                                                                                                                              Email *
                                                                                                                                                         


                                                                                                                                  Subscribe

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   2/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         3 Splintering
                                                                                                                             of 26 the Movement


                                                                                                                              GET ERIN’S
                                                                                                                              BOOK FOR
                                                                                                                              FREE




                                              Four Sigmatic
                        Our coffee is delicious, sure. But you can nd
                         great-tasting coffee anywhere. What makes
                        Four Sigmatic Mushroom Coffee so special is
                                     what it does for you.


                                                    Shop Now




                         BREAKING: RFK Jr. Asks if Dr.
                           Shiva Owning a Vaccine
                         Company & Partnering with                                                                                                       
                            Microsoft is Why He’s
                          Splintering the Movement
                              Posted by Erin Elizabeth | Apr 28, 2020

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   3/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         4 Splintering
                                                                                                                             of 26 the Movement




                     Note from Erin Elizabeth: Full
                     disclosure, I know Mr. Kennedy and he’s
                     a friend of ours. We have met and
                     worked together numerous times and I
                     am interviewing him in a matter of
                     days. Dr. Mercola, my better half of 11
                     years, will be posting an interview with
                     Bobby shortly as well. I suggested he
                     do that interview after he interviewed
                     Dr. Shiva several weeks ago. Before Dr.
                     Shiva had gone on a tirade about the
                     leaders in the movement (or before I’d
                     seen these disturbing videos he made) I
                     had thought I’d interview him as well.
                     But I wouldn’t do so now. Tonight, after
                     Mr. Kennedy was compelled to defend
                     the leaders Shiva had attacked, Shiva                                                                                               
                     made a video saying he’s going to
                     destroy Mr. Kennedy and the Kennedy
                     family. Shiva said many disturbing
                     things and we are deeply saddened as
                     it was a truly disturbing video to say
                                           🙁
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   4/26
                                           🙁
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         5 Splintering
                                                                                                                             of 26 the Movement
                     the least.     Please read the article
                     below. Like always, we’ll be praying for
                     Mr. Kennedy and the leaders of the
                     movement. But we’ll also be praying
                     for Shiva as well. Anyone who has this
                     much hatred inside needs some
                     prayers. We will no longer be following
                     him and noticed hundreds of our
                     friends drop off his page as well. Be
                     kind to one another. Love to all of you
                     – Erin Elizabeth


                     By Robert F. Kennedy, Jr., Chairman, Children’s
                     Health Defense




                     For many months I have remained silent in the
                     face of defamatory and dishonest attacks
                     against me by Dr. Shiva Ayyadurai. My approach
                     was to ignore the sniping to preserve the unity of
                     the Health Freedom Movement. However, Shiva
                     has expanded his malevolent campaign to
                     include venomous salvos against our
                     community’s most prominent and effective
                     leaders, including Del Bigtree, Mark Blaxill, Dr.
                     Rashid Buttar, Polly Tommey and Samoan-
                     Australian activist Taylor Winterstein. Because
                     he now has some of our outstanding spokesmen
                     in his gun-sites, and because his poisonous
                     volleys have begun to damage the solidarity that                                                                                    
                     is critical to our success, I reluctantly make this
                     response.

                     Little Lies / Big Lies

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   5/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         6 Splintering
                                                                                                                             of 26 the Movement
                     I had never heard of Shiva when he approached
                     me on the street following a January 6th, 2020
                     Trenton rally. We had a friendly chat and took a
                     photo. Afterward, he tweeted that I had refused
                     to shake his hand. A half-dozen photos of us
                     shaking hands soon surfaced, proving his
                     statements false. It was only then that I learned
                     he was running as a fringe candidate for U.S.
                     Senate against my nephew, Massachusetts
                     Congressman Joseph Kennedy. It is axiomatic
                     that a man who lies about small things, will also
                     lie about the large. I made a note to fact check
                     Shiva’s assertions. I advise others to take similar
                     precautions.




                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   6/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         7 Splintering
                                                                                                                             of 26 the Movement




                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   7/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         8 Splintering
                                                                                                                             of 26 the Movement




                     Attacking Our Leaders




                     Del Bigtree, Mark Blaxill, Polly Tommey and Dr.
                     Rashid Buttar are battle proven veterans deeply
                     scarred by incalculable personal sacri ces
                     suffered on the front-line trenches during
                     decades of hand to hand combat against
                     Pharma, corrupt regulators and the medical
                     cartel. They have published, litigated,
                     campaigned, debated, testi ed, strategized,
                     organized, informed, and defended. I am proud
                     to have served with each of them in dozens of
                     state


                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   8/26
5/12/2020                BREAKING:
                        Case       RFK Jr. Asks if Dr. Shiva Owning
                              1:20-cv-10910-WGY                     a Vaccine Company
                                                                Document         1-1 & Filed
                                                                                       Partnering with Microsoft Page
                                                                                                05/12/20         is Why He's
                                                                                                                         9 Splintering
                                                                                                                             of 26 the Movement




                     capitals, speaking at rallies, testifying before
                     state legislatures, and meeting with public
                     o cials.




                     They have emptied their personal bank accounts
                     and, at times, ruined their health in service to our
                     cause. They have each played indispensable
                     roles in building the institutions that have helped
                     us coalesce into the coherent and powerful
                     movement that now threatens the
                     Pharmaceutical paradigm. They have given us
                     every reason to trust them and no reason for
                     doubt. Shiva’s claim that these individuals are
                     “controlled opposition” are patently absurd.




                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   9/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     10Splintering
                                                                                                                          of 26 the Movement
                     Undermining State Health Freedom
                     Advocates




                     Shiva has viciously attacked the brilliant Health
                     Choice Massachusetts (HCM) organizer,
                     Candice Edwards. Edwards and her HCM co-
                     founder, Allison Chapman lead the battle to
                     derail the repeal of vaccine exemptions in
                     Boston. Shiva tried to sabotage the group’s
                     efforts, by showing up at Legislature Hearings
                     without the science panel he had promised and
                     delivering self-promotional testimony so loaded
                     with insulting vulgarity and invective, that the
                     Public Health Committee shut down the hearing,
                     calling Shiva “a prick.” Shiva then picked a loud
                      ght with one of the moms accusing her of using
                     her child for political purposes. “He threw us
                     under the bus,” Edwards recalls. Shiva accuses
                     Edwards of being “controlled opposition.”



                     When Shiva calls Movement leaders “controlled
                     opposition,” is he speaking of himself?




                                                                                                                                                         


                                              Samoan-Australian
                                                activist Taylor
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   10/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     11Splintering
                                                                                                                          of 26 the Movement
                                                     Winterstein
                     Instead of preaching science, Shiva spends
                     money from his Health Freedom donor base
                     digging up dirt on other activists. Shiva employs
                     a full-time “Negative Research” investigator,
                     Jennifer Bennett, to excavate and invent
                     defamatory gossip about Health Freedom
                     Groups and their leaders in Massachusetts and
                     nationally. In his war against our Movement,
                     Shiva employs all the classic strategies and
                     gambits prescribed by psychological warfare
                     experts, in our Intelligence Services, for
                     disrupting social reform movements when they
                     begin to gather steam and threaten the power of
                     entrenched vested interests.

                     So why, beside malignant narcissism, would a
                     newcomer to our Movement seek to undermine
                     our most effective and in uential leaders and
                     divide our forces? I don’t like to speculate about
                     people’s motives, but it is a common motif
                     among a certain species of scoundrel to project
                     their own villainy in their slandering of others. Do
                     Shiva’s accusations that all of us are “controlled
                     opposition” reveal his own motivations?

                     Some hints to that answer may lie among the
                     things Shiva doesn’t tell us.

                     Shiva, the Vaccine Maker
                     Shiva never mentions the fact that he is a
                     vaccine maker. Shiva owns a pharmaceutical
                     company, Cytosolve, that partners with vaccine
                     and drugmakers to accelerate FDA approvals for
                     vaccines and other pharmaceutical drugs. His
                     principal business partner is P zer, the world’s
                     #4 vaccine maker. Are Shiva’s attacks on our
                     Movement calculated pandering, to court                                                                                             
                     affection from P zer and the HHS regulators––
                     upon whose favor his nancial success relies––
                     and to win their blessings by discrediting a
                     Movement that questions vaccine products?


https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   11/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     12Splintering
                                                                                                                          of 26 the Movement




                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   12/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     13Splintering
                                                                                                                          of 26 the Movement




                             Shiva’s business model requires him to
                              court favor with vaccine companies.


                     Shiva made his money from the
                     Clintons
                     Shiva claims to have invented Email                                                                                                 
                     (Smithsonian says Shiva’s claim is untrue and a
                     Federal court has agreed). In fact, Shiva made
                     his fortune running Email operations for
                     President Bill and Hillary Clinton during the
                     White House years. (It is ironic, therefore, that he
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   13/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     14Splintering
                                                                                                                          of 26 the Movement
                     accuses others of consorting with the Clintons).
                     The Clinton contract propelled his company,
                     EchoMail, to a $200 million valuation.




                     Shiva, Partner to Microsoft
                     Shiva’s Echomail partner was Bill Gates’
                     Microsoft. Even today, Shiva lists Microsoft as
                     his partner on his EchoMail homepage. Gates,
                     the world’s most prominent and vocal advocate
                     for universal mandatory vaccination is also a
                     proponent for tagging human beings with
                     injected technologies for tracking vaccine
                     records. Both Microsoft and Gates are leading
                     industry efforts to develop a subdermal
                     biometric chip system. Shiva’s success at
                     dividing our movement and undermining and
                     discrediting our leadership might ingratiate him
                     with these business partners.




                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   14/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     15Splintering
                                                                                                                          of 26 the Movement
                     Shiva and Bill Gates




                     It is noteworthy that Shiva consistently mutes
                     his criticism of Bill Gates, seeking to de ect
                     public anger at Gates towards Hillary Clinton.
                     This makes no sense. Hillary’s views on
                     mandatory vaccines are abhorrent, but unlike
                     Gates whose ownership of the WHO and GAVI,
                     the Vaccine Alliance allows him to dictate global
                     vaccine policy, Hillary is an out-of-work politician
                     with no political power. The Clinton Foundation
                     is virtually defunct and bootless as an arbiter of
                     public health policy. Why does Shiva shield
                     Gates and insist that Hillary is the more
                     important target?

                     Shiva and 5G
                     Both Gates and Microsoft hold leading stakes in
                     the burgeoning wireless infrastructure
                     expansion. Gates’ subdermal chip systems will
                     be capable of meshing with Gates’ extensive
                     new 5G antennae and satellite deployments, to
                     harvest, not only our vaccination and medical
                     data, but also lucrative information about our
                     movements, our purchases, and our desires, at
                     the granular level. Shiva lists his other business
                     partners as the principle Big Data Titans, Dell,
                     Oracle and IBM which all stand to make a killing
                     on the current 5G expansion. Is this why Shiva
                     refuses to condemn 5G?


                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   15/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     16Splintering
                                                                                                                          of 26 the Movement




                     How Does Shiva Escape Censorship?
                     Shiva is the only leader in our Movement who
                     doesn’t suffer the Social Media censorship that
                     bedevils the rest of us. His capacity to boost his
                     audience, his immunity from shadow-banning
                     and from eviction from his platforms has
                     allowed him to exponentially expand his base, as
                     the rest of us struggle past the censors to reach
                     our audiences, one follower at a time. Why are
                     Facebook, Google, and Instagram showering
                     love on Shiva while they strangle the rest of us?
                     Why does Silicon Valley boost Shiva and
                     smother us?




                                                                                                                                                         
                     Shilling for Silicon Valley Big Data
                     Billionaires

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   16/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     17Splintering
                                                                                                                          of 26 the Movement
                     Shiva has previous experience shilling for Big
                     Data/Telecom. In 2010, Shiva served as front
                     man to PayPal’s Silicon Valley titan, Peter Thiel.
                     Thiel was campaigning to destroy Gawker in
                     revenge for its un attering article about himself.
                     Thiel funded Shiva to le a defamation law suit
                     against Gawker for reporting that Shiva lied
                     about inventing Email. Shiva, of course, lost the
                     law suit, but the ruinous costs of the litigation
                     helped bankrupt Gawker, which was always
                     Thiel’s purpose. Shiva may have discovered,
                     from that transaction, the economic
                     opportunities in shilling for Silicon Valley’s Big
                     Data Barrons.

                     Silicon Valley is deeply entrenched with the CIA
                     and the Pentagon in cyber-warfare efforts and in
                     developing AI surveillance systems that can
                     compete with the Chinese. The Silicon
                     Valley/CIA partnership has its own secretive
                     Federal agency, the National Security
                     Commission, chaired by ex Google CEO, Eric
                     Schmidt. Their strategy is to roll out 5G as a
                     comprehensive security and surveillance
                     superstructure that will serve as a platform for
                     new surveillance technologies. This sinister
                     cabal undoubtedly see the evolving Health
                     Freedom coalition between anti 5G and anti
                     Pharma activists as an obstacle to their
                     ambitions.

                     Why Does Shiva Want to Push
                     Democrats Out of the Health Freedom
                     Movement?
                     Shiva’s insistence that Democrats disown their
                     party, before being welcomed into the Health
                     Freedom Movement, and his attacks on anyone
                     who ever voted for Hillary or any other prominent
                     Democrat, seem deliberately calculated to
                                                                                                                                                         
                     foment destructive partisanship and to drive
                     Democrats from our Movement.




https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   17/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     18Splintering
                                                                                                                          of 26 the Movement




                     Shiva knows that for us to succeed, our
                     Movement requires political diversity, unity,
                     harmony and a big tent. We welcome citizens of
                     every nation and every political stripe. We don’t
                     impose ideological tests or check party
                     a liations. I, myself, am a lifelong Democrat, but
                     I understand that this issue must transcend
                     party a liations. All of our best leaders
                     comprehend that there is no such thing as a
                     Republican child or a Democratic child. I have
                     worked effectively and aggressively across the
                     nation, with Republicans—including President
                     Trump. Trump, who himself donated $1,000,000
                     to the Clinton Foundation in 2009, did not hold
                     my previous support for Hillary against me. He
                     welcomed the opportunity to burnish the
                     project’s bipartisan bona des.

                     Our bipartisan approach is effective, and
                     frightening to Pharma. Is this why Shiva is trying
                     so hard to excite political hatred among our
                     followers, and to polarize us along party lines?


                     Can Shiva Pass his Own Ideological
                     Test?

                                                                                                                                                         



https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   18/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     19Splintering
                                                                                                                          of 26 the Movement
                     Shiva’s insistence on ideological purity is ironic
                     at best and duplicitous and deceptive at worst,
                     given his own ambiguous political theologies. To
                     win the top spot on the G.O.P.’s U.S. Senate
                     ballot, Shiva persuaded Massachusetts
                     Republicans that he was a staunch, dyed-in-the-
                     wool Right-wing Trump supporter. Elsewhere,
                     however, he brags of being a committed socialist
                     and communist sympathizer. His wavering
                     a liations beg the question: Who is Shiva, and
                     does he stand for anything beyond personal
                     opportunism?




                     Psy-Ops Tactics
                     Shiva does not litigate, publish or fund scienti c
                     research, build institutions, treat patients, or
                     collaborate with other leaders. He has
                     demonstrated no inclination to work with the rest
                     of us to build a Movement, powerful enough to
                     confront the Big Pharma and the Big
                     Data/Telecom tyrants. He behaves, in every
                     instance, like a man determined to tear down all
                     that others have built up. People who still believe
                     in Shiva might demand to know why he chooses
                     to spare FDA, P zer, Microsoft, and 5G his                                                                                          
                     barbs, and to direct his poison instead at our
                     proven leaders. Shiva seems intent on
                     distracting Del, Mark, Rashid, Polly, Taylor,
                     Candice and others from their important work.
                     His sinister, treacherous and destructive rear

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   19/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     20Splintering
                                                                                                                          of 26 the Movement
                     guard action, fomenting and feeding schism,
                     division, discord, and confusion that harms our
                     Movement, plays directly into the hands of Big
                     Pharma.

                     Shiva’s followers are entitled to an explanation.


                     Original article from the Children’s Health
                     Defense.

                     Copyright 2020 – permission to reprint fully
                     granted, WITH links to original story




             PREVIOUS                                                                               NEXT 

        ABC: YouTube CEO Yanks                                            Daily Mail: Doctor with
        Video of Urgent Care MDs                                     COVID-19 Falls to Her Death
        Talking About COVID-19                                           from Hospital in Russia


             ABOUT THE FOUNDER


                                                  Erin Elizabeth
                                                  Erin Elizabeth is a long time activist
                                                  with a passion for the healing arts,
                                                  working in that arena for a quarter
                                                  century. Her site, not even six years
                                                  old cracked the top natural health
                                                  sites within the rst year of its
                                                  inception. She is an author, public
                                                  speaker, and has recently done some
                                                  TV and lm programs for some of                                                                         
                                                  her original work which have
                                                  attracted international media
                                                  coverage. Erin was the recipient for
                                                  the Doctors Who Rock "Truth in
                                                  Journalism award for 2017. You can
                                                  get Erin’s free e-book here and also
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   20/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     21Splintering
                                                                                                                          of 26 the Movement
                                                  get Erin s free e-book here and also
                                                  watch a short documentary on how
                                                  she overcame vaccine injuries, Lyme
                                                  disease, signi cant weight gain, and
                                                  more. Follow Erin
                                                  on Facebook, Twitter,
                                                  and Instagram.P.S. You
                                                  can subscribe to her Youtube
                                                  Channel for breaking news,
                                                  television appearances and more.



             RELATED POSTS




             CBS:                      CBS:                     CNN:                      Jay
             Protest                   New Bill                 Chinese                   Kordich,
             Starts                    Would                    scientist                 The
             after                     Require                  s defend                  Juicema
             Idaho                     NY Kids                  implanti                  n, Dead
             Woman                     to Get                   ng                        at 93,
             Arrested                  HPV                      human                     Rest in
             for                       Vaccine                  gene                      Peace
             Trespass                  to Go to                 into                      May 30, 2017

             ing on                    School                   monkey
             Closed                    or                       s’ brains
             Playgrou                  Daycare                  April 23, 2019

             nd                        October 29, 2019

             April 22, 2020




                                                                                                                                                         

        ALSO ON HEALTH NUT NEWS


                                    Important Update
               Wh               l i            ith Di                                              ld t
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   21/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     22Splintering
                                                                                                                          of 26 the Movement
               When you log in with Disqus, we process personal data
               to facilitate your authentication and posting of comments.
               We also store the comments you post and those
            7 days ago • 1 comment        25 days ago • 1 comment
               comments are immediately      viewable and searchable18
                                                                     bydays ag
            CBS:
               anyone around the world.   NY    Post:     Nurses    USA     T
            Researcher                Suspended for          Thous
              Please access our Privacy Policy to learn what
            Killed In data Disqus collects
              personal                                       Gathe
                                      … and your choices about
               how it is used. All users of our service are also subject
               to our Terms of Service.
                                                What do you think?
                                                     14 Responses
                                                        Proceed
                         Upvote                   Funny                   Love                 Surprised




                                                                Sad




        19 Comments                Health Nut News                 🔒                     Jennifer Gebbie

         Recommend 4                     t Tweet           f Share                                Sort by Best



            ⚠ Health Nut News requires you to verify your email address before                                   ×
            posting. Send veriﬁcation email to jgebbie@me.com




                        Join the discussion…


                     r3volution • 13 days ago
                     Hard to know what to believe. I'm a Trump supporter and
                     conservative but I like RFKs work against vaccines and
                     monsanto. I do not agree with him on global warming. I like Del
                     Bigtree and the others with vaxxed. I don't care if that side is
                     democrats - I hope they get more democrats thinking about the
                     sinister motives of the government, big pharma, and vaccines. I
                     like what Shiva has to say too. His credentials help convince
                     others who need that kind of assurance. He makes great
                     educational videos as if he is the kahn academy of the social
                     political world. He is a great educator on scientiﬁc and biologica                                                                  
                     concepts. I like that he is taking aim at Fauci, the WHO, and othe
                     globalists.

                     I wish you guys could all get along because we need unity
                     against the globalists that want to control us through fear,
                     surveillance, coercion, ﬀ, vaccines/pharma, illness, and
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   22/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     23Splintering
                                                                                                                          of 26 the Movement
                     pandemics.
                     6△       ▽ • Reply • Share ›

                     GS1 • 13 days ago
                     RFK attacks Shiva on 'ideological purity' because that is what
                     Shiva attacks him on. Although Shiva's activities raise questions
                     they do not convincingly condemn him. Cytosolve, for instance,
                     does not manufacture vaccines, but a software that tests medica
                     products for safety. Manufacturing software that can be used in
                     ONE phase of product development -- testing for safety -- is not
                     the same as being a 'vaccine maker'. Getting pharma to make
                     safer products, including vaccines, which they already happen to
                     be making, contributes to society by removing one less misdeed
                     among pharma's list of sins. Partnering with Microsoft with regar
                     to email management, is not the same as supporting The Bill and
                     Melinda Gates Foundation. And Echomail facilitating citizens'
                     communication to the White House, which was instigated under
                     Bill Clinton's presidency, is not a partisan or pro-Clinton act; and
                     it a beneﬁt to the nation as a whole. Should Echomail have waite
                     eight years for the Clintons to be out of oﬃce, to help the people
                     In the same vein, RFK's repeated endorsement of pro-fracking
                     and pro-vaccine-mandates Hillary, as well as his support for his
                     pro-vax nephew's candidacy to the Massachusetts legislature,
                     also raises questions, but -- how does he exonerate himself from
                     this? He does not address this in his article. The article deﬁnitely
                     raises questions about Shiva that ought to be raised; and he doe
                     respond to these elsewhere. But we are still waiting for RFK to
                     respond to Shiva's critique of his political behavior vis a vis
                     elections.
                     5△       ▽ • Reply • Share ›

                     Reﬂection • 12 days ago
                     Wow. These are all LIES. He doesn't make vaccines, he doesn't
                     partner with Bill Gates, he doesn't get money from Clintons. He
                     provides REAL information on health and the immune system.
                     Shiva addressed all these claims INSTANTLY ON LIVE in PUBLIC
                     WHY CAN'T RFK COME OUT SO FAST and talk about his Hillary
                     support and deep state connections with Epstein and the
                     Clintons (who are basically in bed with Monsanto and the Gates)

                     Notice the two references on Marx and Che are about                                                                                 
                     REVOLUTION. Do you understand what revolution is, and why
                     revolution is formed? If you don't you are just a pawn in the gam
                     of the system designed to enslave you. Just because you label
                     someone as a "communist" doesn't mean that their entire
                     intentions are EVIL. REVOLUTION is the KEY WORD.

https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   23/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     24Splintering
                                                                                                                          of 26 the Movement
                     You people advocate that RFK has done so much for you, so let
                     me ask you this. WHY out of all the years Fauci has been in the
                     white house, with 6 presidents, did RFK NEVER call him out, eve
                     during the HIV scam? Now all the sudden hes throwing him unde
                     the bus? SHIVA is the one who started the Fire Fauci campaign,
                     RFK just hijacked it because they realized Fauci is ﬁnally expose
                     after years of hiding.. RFK needs to divert your attention back to
                     him. What better way to deceive you.

                     Also, if RFK has done so much "real work" - why now in 2020, is
                     mandatory vaccine at its biggest turning point, all that so called
                     work and we are STILL faced with a huge threat of mandatory
                     vaccination WORLDWIDE? That is a joke because clearly the so
                     called "work" has got us absolutely NO WHERE. That is a huge
                     red ﬂag.

                     Lastly after all of this "work" that RFK has done, WHY are vaccin
                     manufacturers STILL not liable for damages/death payouts? Its
                     TAX PAYERS MONEY that gets paid out. Absolutely no liability fo
                     manufacturers, yet you actually believe you are getting
                     somewhere. PURE CORRUPTION.
                     4△       ▽ • Reply • Share ›

                     Gymrat3560 • 14 days ago
                     Interesting reading. Well, Judas was one of the twelve apostles..
                     5△       ▽ 2 • Reply • Share ›

                                Alondra > Gymrat3560 • 12 days ago
                                Well,
                                LIES are sowed by HATERS,
                                Spread by the paid SHILLS,
                                Accepted by the FOOLS!!!
                                1△       ▽ • Reply • Share ›

                     akituster • 13 days ago
                     Thank-you. I watched one of Dr. Shiva's very informative videos
                     yet still felt that his passionate performance was oﬀ... by
                     'something'. You have clariﬁed that, for me. My suspicion has
                     been proven to be correct.
                     3△       ▽ 1 • Reply • Share ›
                                                                                                                                                         
                     Doreen Piazza-Randal • 14 days ago • edited
                      Well Shiva seemed against Fauci, Gates, and Clintons contention
                      on mandatory injectables in general. What was most disturbing
                      was when I watched Shiva do a video with Marla Maples. This
                      was the worst video I have ever seen. Aside from Maples being
                         t       l                      h        ld t it till d k t                     ti     ll
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   24/26
5/12/2020               BREAKING:
                       Case       RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                      a Vaccine Company
                                                              Document         1-1 &Filed
                                                                                     Partnering with MicrosoftPage
                                                                                             05/12/20         is Why He's
                                                                                                                     25Splintering
                                                                                                                          of 26 the Movement
                     extremely gorgeous, she could not sit still and kept continually
                     ﬁdgeting moving from one position to another while trying to
                     make sure that their video would be posted on instagram and
                     facebook simultaneously. The video was not only very
                     unprofessional it appeared that Maples may have well been on
                     some sort of stimulant.
                     1△       ▽ 2 • Reply • Share ›

                                Alondra > Doreen Piazza-Randal • 11 days ago
                                You are a LIAR!!!

                                "Innate immunity is the key to viral host defenses.
                                That is why children do not get very sick because their
                                innate immune defenses is not damaged yet." ~ Dr. Shiva
                                www. youtube. com/watch?v=WwMLMXV6mcU

                                Dr. Shiva, he is brilliant!!!
                                twitter. com/va_shiva/status/1247515043178008576

                                EXCLUSIVE: DR. SHIVA EXPOSES FAUCI, BIRX, GATES,
                                AND THE W.H.O. COVID-19 ENDGAME
                                www. youtube. com/watch?v=GmD3EoSRgsI

                                VA Shiva, creating the Future
                                www. vashiva. com/
                                4△       ▽ • Reply • Share ›

                                vrajavala1 > Doreen Piazza-Randal • 13 days ago
                                Not sure why Dr. shiva did that video with Ms Maples. He
                                has been viral doing videos with all kinds of YouTubers,
                                Stefan Molyneux, Diamond & Silk, Young Pharaoh, to
                                mention a few. I'm pretty sure that he is not pro-
                                vaccination. I do think that RFK Jr is somewhat
                                compromised in that he is still with the Kennedy Family's
                                pro Democratic Party. I'm pretty sure that if JFK was alive
                                he would not be in the Democratic Party.
                                BTW, I was a Democrat for many years. The fact is that
                                there are many compromised legislators on both sides of
                                the isle.
                                4△       ▽ • Reply • Share ›

                     Vee Henry • 3 days ago                                                                                                              
                     I'm reposting this because my comment was erased for some
                     reason.

                     I think Dr. Shiva brings up a lot of good points. I'm personally no
                     into Kennedy worship, and before he came out criticizing
                     Kennedy I had some reservations about him myself.
https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   25/26
5/12/2020              Case y
                        BREAKING: RFK Jr. Asks if Dr. Shiva Owning
                            1:20-cv-10910-WGY                 Document         1-1 y&Filed
                                                                   a Vaccine Company  Partnering with MicrosoftPage
                                                                                              05/12/20         is Why He's
                                                                                                                      26Splintering
                                                                                                                           of 26 the Movement

                     Obviously these politicians bought oﬀ by the pharmaceutical
                     companies. It doesn’t matter how many people show up to
                     protest with pictures of their dead or injured children they pass
                     whatever law they are going to pass anyway. So I think he is righ
                     about needing to take a more radical stance, and going the legal
                     route I think that is why he got a following so quickly. There are s
                     many parents that are tired of being told to be docile, and to go
                     the legal route when clearly that’s not working. . I think he is
                     correct about needing to ﬁre Anthony Fauci.

                     I looked into the fact that he invented email and I side with him o
                     that too The evidence in the article that Kennedy wrote wasn’t
                                                                see more

                     △ ▽ • Reply • Share ›

                     Alondra • 11 days ago • edited
                     #ArestFauci
                     "Make a habit of TWO things: to help, or at least to DO NO
                     HARM." ~ Hippocrates

                     EXCLUSIVE: Drs. Buttar, Shiva & Mikovits BLAST Gates, Call to
                     ARREST Fauci as Crisis CRUSHES Economy
                     www. youtube. com/watch?v=s8qJMbNwheA
                     △ ▽ • Reply • Share ›



        ©2020 healthnutnews.com | 226 N. Nova Road, Suite. 140, Ormond Beach, FL 32174 | (305) 912-2688 | All
        Rights Reserved.
        Submit Press Inquiries Here

        Privacy Policy



        All content found on the HealthNutNews.com Website, including: text, images, audio, or other formats were created for informational
        purposes only. The Content is not intended to be a substitute for professional medical advice, diagnosis, or treatment. Always seek the
        advice of your physician or other quali ed health provider/practitioner with any questions you may have regarding a medical condition.
        Never disregard professional medical advice or delay in seeking it because of something you have read on this Website.

        If you think you may have a medical emergency, call your doctor, go to the emergency department, or call 911 immediately.
        HealthNutNews.com and/or Erin Elizabeth do not recommend or endorse any speci c tests, physicians, products, procedures, opinions,
        or other information that may be mentioned on HealthNutNews.com. Reliance on any information provided by HealthNutNews, Health
        Nut News employees, contracted writers, or medical professionals presenting content for publication to Health Nut News is solely at your
        own risk.
                                                                                                                                                         
        Links to educational content not created by Health Nut News are taken at your own risk. Health Nut News/Erin Elizabeth is not
        responsible for the claims of external websites and education companies.




https://www.healthnutnews.com/breaking-rfk-jr-asks-if-dr-shiva-owning-a-vaccine-company-partnering-with-microsoft-is-why-hes-splintering-the-movement/   26/26
